PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ohta et al.
Application No. 15/672,978
Filed: 9 Aug 2017
For: WIRELESS COMMUNICATIONS SYSTEM, COMMUNICATIONS APPARATUS, TERMINAL, AND BASE STATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a sua sponte decision, withdrawing the holding of abandonment.

Background

On August 9, 2021, a non-final Office action was mailed, setting a three (3) month shortened statutory period for reply. On February 9, 2022, an amendment was filed, accompanied by a three (3) month extension of time. On February 17, 2022, a Notice of Abandonment was mailed.
 
The application file

The Notice of Abandonment states that the application because no reply was filed in response to the Office action mailed August 9, 2021. A reply was filed February 9, 2022 with a three (3) month extension of time.

Analysis and conclusion

As the reply filed February 9, 2022, with the three (3) month extension of time, was timely filed in response to the Office action mailed August 9, 2021, the application did not become abandoned. Therefore, there is no abandonment in fact.
 
In view of the foregoing, the holding of abandonment is WITHDRAWN. The notice of abandonment is vacated.

The application is referred to Technology Center Art Unit 2412 for further processing in due course.
 




/DOUGLAS I WOOD/Attorney Advisor, OPET